Citation Nr: 0111279	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Timeliness of appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to April 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines. 


FINDINGS OF FACT

1.  On April 15, 1998, the RO informed the veteran that his 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for urinary incontinence and sterility was denied; the RO 
notice was sent to the veteran's address of record and 
included a copy of the April 7, 1998 rating decision.  

2.  The RO received the veteran's notice of disagreement in 
May 1998 and issued a statement of the case on July 14, 1998 
that was sent to the veteran's address of record, there is no 
clear evidence the document was not received or that 
administrative error caused a delay in receipt that precluded 
timely filing of  substantive appeal. 

3.  A copy of the statement of the case of the case was 
mailed to the veteran on May 28, 1999 at the same address.  

4.  An unsigned VA Form 9 received at the RO on July 26, 1999 
was returned to the veteran for signing; the RO received the 
resubmitted form unsigned on September 13, 1999.  

5.  The RO received the VA Form 9 bearing the veteran's 
signature on October 19, 1999 with a separate notice of 
disagreement on the issue of timeliness of appeal.  




CONCLUSION OF LAW

The criteria for a timely substantive appeal have not been 
met.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (2000).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2000); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  Thus the date the veteran indicates receipt of 
pertinent VA correspondence is not the crucial date for 
timeliness purposes.  38 C.F.R. § 20.302(a), (b).

By regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9, . . . or correspondence 
containing the necessary information."  38 C.F.R. § 20.202 
(2000).  A reasonable construction of the regulation leads to 
the conclusion that properly completed VA Form 9 is one that 
includes the signature of the claimant, his representative or 
his guardian.  See Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 371 (1999).  The formal appeal 
permits the appellant to consider the reasons for an adverse 
RO determination, as explained in the SOC, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. 
App. at 555.  Further, only authorized persons may file the 
form and the signature serves to identify the filing party.  
Thus the signature is necessary information.  38 C.F.R. 
§ 20.301.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2000).  

The veteran filed a claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 in October 1993.  The RO denied the 
claim in April 1998 and, by a letter dated April 15, 1998, 
him of the adverse decision.  In May 1998, the veteran filed 
a notice of disagreement with the April 1998 decision and 
enclosed the notice letter.  A statement of the case dated 
July 14, 1998 addressing the issue was directed to the 
veteran at his address of record.

The record shows that the RO issued other correspondence to 
his address of record on February 10, 1998 and April 22, 1998 
and February 11, 1999. 

A statement from the veteran was received at the RO on May 
18, 1999.  He indicated that he had filed a notice of 
disagreement in May 1998 with the April 1998 rating decision 
but had not received a statement of the case.  He reported 
that he had had problems with not receiving VA mail in a 
timely fashion in the past and alleged that his VA mail was 
first sent to Denmark and then mailed to him.  He enclosed 
copies of VA envelopes annotated to show correspondence dated 
May 10, 1998 received March 4, 1999, February 10, 1998 
correspondence received on April 19, 1999 and January 1998 
correspondence received in January 1999.

In response to this letter, the RO on May 28, 1999 mailed the 
veteran a copy of the July 14, 1998 statement of the case.  
The letter with the statement of the case did not list a VA 
Form 9 as a separate enclosure.  On July 26, 1999, the RO 
received a VA Form 9, bearing no signature, wherein the 
veteran provided argument pertaining to the RO's April 1998 
denial of compensation for urinary incontinence and sterility 
(typed text).  Handwritten on the form was "I did not 
receive Statement of Case until June 2, 1999".  

By letter dated August 12, 1999, the RO informed the veteran 
that it was returning his VA Form 9 as it was lacking a 
signature.  It was noted that no further action would be 
taken on his appeal unless the RO receives the signed VA Form 
9.  The veteran resubmitted the VA Form 9 to the RO on 
September 13, 1999.  Again the document was unsigned.  The 
accompanying transmittal letter was returned with a 
handwritten annotation "Sorry for not signing". 

In a September 24, 1999 letter, the RO advised him that he 
had not filed a timely substantive appeal with the RO's April 
1998 denial of compensation under 38 U.S.C. § 1151 for 
urinary incontinence and sterility.  The RO sent a VA Form 
21-4138 and the VA Form 9 with the notice letter to his 
address of record.  The RO advised him to complete the 21-
4138 form if he wished to file a notice of disagreement on 
the issue of timeliness and asked him to sign the VA Form 9 
and return both forms.  The RO received both forms bearing 
the veteran's signature on October 19, 1999.

The record includes the veteran's response in February 2000 
to a December 1999 statement of the case on the issue of 
timeliness.  He wrote "Because as I have stated in pass 
letters I did not receive the Statement of case as it was 
post marked and sent to me from Den Mark and was delayed for 
(9) Nine months as you well know."  

VA contacted the postal officer of the Manila Central Post 
Office in May 2000 regarding a "PP Danmark" cancel that 
appeared on a VA envelope containing correspondence to the 
veteran, a resident of the Philippines.  The postal officer 
said this meant the letter was misrouted to Denmark and that 
the error might have occurred during the letter sorting.  
According to the report of contact the postal officer claimed 
this does not happen often and he said, "may be one in a 
million letters".


Analysis

Initially, the Board finds that the RO has met its duty to 
assist the appellant in the development of this claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the Statement of 
the Case issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  The veteran requested and 
was provided the opportunity for a hearing but later canceled 
this appearance.  

The veteran was informed of the April 1998 decision that 
denied compensation for urinary incontinence and sterility on 
April 15, 1998.  He does not dispute this and, in fact, 
references the "decision denying my claim dated April 15, 
1998" in his timely filed notice of disagreement.  It was 
more than a year after the notice of this decision when he 
wrote to the RO regarding nonreceipt of a statement of the 
case.  Based on the chronology as presented by the veteran, 
the latest he could have submitted a substantive appeal would 
have been sixty days from May 28, 1999, the date that the RO 
reissued the statement of the case.  The veteran's completed 
VA Form 9 was received on October 19, 1999, almost three 
months late.  

The Board notes the veteran submitted a statement on May 18, 
1999 requesting a statement of the case.  This document 
cannot, on its face, act as a timely filed substantive appeal 
because, the veteran himself had admitted that he did not 
have a statement of the case when it was written.  Under 
38 C.F.R. § 20.200, a substantive appeal must be filed after 
the statement of the case has been furnished.  Further, the 
letter was more than year after the date of initial notice of 
adverse determination and the veteran has stated he received 
the statement of the case nine months late.  This would 
appear to contradict his May 1999 letter wherein he said he 
did not receive a statement of the case unless he meant to 
say that he received the original document some time 
thereafter but then received the remailed copy. 

The VA Form 9 which was received on July 26, 1999 cannot 
operate as a timely filed substantive appeal as it was not 
signed.  See Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 371 (1999).  The veteran did 
not file a completed VA form 9 with the RO's office until 
October 19, 1999.  Accordingly, the veteran's substantive 
appeal was not timely filed.

In YT v. Brown, 9 Vet. App. 195 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "Court") affirmed a Board decision which denied 
the appellant's claims based upon the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  See Mason v. Brown, 8 Vet. App. 
44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 554, 555 
(1993)); see also 38 C.F.R. § 19.32 (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a statement of the case within the period allowed; if 
appellant files substantive appeal within the one-year 
period, the appeal will be reactivated).  In this case, the 
veteran similarly failed to file an appeal prior to 
expiration of the time allowed by law for doing so, and his 
claim is not before the Board.

Another issue implicitly raised is the presumption of 
regularity afforded government actions, although the RO did 
not rely on it to deny the claim.  It is presumed that the RO 
properly mailed a statement of the case to the claimant in 
1998.  However, the presumption may be rebutted by clear 
evidence to the contrary.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  Once the presumption of regularity is 
rebutted, the burden shifts to the Secretary to establish 
that the appellant actually received notice.  See Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992). 

In this case, the VARO mailed a letter notifying the 
appellant of the rating decision regarding his compensation 
claim.  He received this and responded.  The appellant does 
not argue that the statement of the case was improperly 
mailed.  The appellant argues, in essence, that the 
correspondence was misdirected through postal service error 
as had other VA correspondence.  Based on the presumption of 
regularity, it is presumed that the RO properly discharged 
its responsibilities when it properly addressed and sent the 
statement of the case to the appellant. The appellant has the 
burden of proof to demonstrate by clear evidence to the 
contrary that the RO did not or that the postal service did 
not.  

It is well settled that there is a presumption of regularity 
of the administrative process absent clear evidence to the 
contrary. Warfield v. Gober, 10 Vet. App. 483, 486 (1997); YT 
v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  However if the appellant submits 
clear evidence to the effect that regular' mailing practices 
are not followed or are not regular so that the agency is no 
longer entitled to the benefit of the presumption."  Then the 
burden shifts to the agency to show that the document was 
delivered to the appellant. Warfield, 10 Vet. App. at 486 
(emphasis added); see also Rosler v. Derwinski, 1 Vet. App. 
241, 242 (1991). 

It is well established that evidence of nonreceipt by either 
the veteran or the veteran's representative standing alone, 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  
Warfield, 10 Vet. App. at 486.  Thus the letter to VA in 1999 
regarding nonreceipt does not serve to rebut any presumption 
of regularity with respect to whether the statement of the 
case was properly mailed or delivered to the appellant in 
July 1998.  A review of the record shows that the appellant 
advised VA that other letters were misdirected and an 
official of the Philippine postal service conceded that such 
error occurred infrequently.  However, he did not offer 
evidence of the postal service error affected the timely 
receipt of the July 1998 statement of the case and enclosed 
VA Form 9 as he alleged.  When he sent in the evidence of 
such error in May 1998, this would have been after the time 
he said that the original statement of the case arrived.  
However he did not enclose that mailing envelope or otherwise 
identify the statement of the case as one of the VA documents 
delayed through postal service error as he did with several 
other examples of VA correspondence.  Thus all that exists on 
this point is his statement that he did not receive the 
document, or received it after the time to file had passed, 
which alone would not be sufficient. 

The appellant has failed to submit clear evidence that 
standard procedures were not followed.  The possible error of 
the postal service may raise questions but it does not rise 
to the level of "clear evidence to the contrary" regarding 
the delivery of the statement of the case or that somehow the 
correct procedures were not followed.  See Warfield, supra.  
What the appellant has submitted to support this aspect of 
the claim is evidence recounting experiences with postal 
practices and procedures that could serve as evidence of 
occasional deficiency over a brief period of mailings but the 
Board is unable to establish clear evidence to the contrary 
required to rebut the presumption of administrative 
regularity as it pertains to the receipt f the July 1998 
statement of the case.  There is evidence of other 
correspondence mailed but not delayed through an error in 
sorting.  See for example Ashley, 2 Vet. App. at 66.  

Therefore, the Board would find that the appellant has not 
presented clear evidence to the contrary to rebut the 
presumption that administrative duties were properly 
discharged in mailing or delivery of the statement of the 
case issued in July 1998.  Further, the veteran did not 
produce the envelope containing the original statement of the 
case as evidence that he in fact did not receive it until 
nine months later on account of postal service error.  

According to the veteran's appeal form received in February 
2000, he said he did eventually receive the original 
statement of the case.  Thus, assuming he is truthful, in 
April 1999, nine months from the July 1998 mailing, he 
received the VA Form 9 with instructions regarding the filing 
requirements, as it was enclosed with the originally mailed 
statement of the case.  This statement made in appeal of the 
timeliness decision contradicts his earlier statement in May 
1999, 10 months after the July 1998 issue date, that he did 
not receive the original statement of the case.  This is 
significant since the RO apparently did not send him another 
VA Form 9 in May 1999 when it reissued the July 1998 
statement of the case.  Although he explained that he had 
another copy of the form, the copy he filed on two occasions 
was not signed and he has not argued that signing was 
unnecessary to have the form accepted.  From the record, even 
if the Board were to accept his claim of postal service error 
delayed receipt, he has not argued that he did not understand 
the need to sign the VA Form 9 and has offered no explanation 
for failing to do so after VA returned the form with a 
request that he sign it. 


ORDER

A timely substantive appeal was not filed with the RO's April 
1998 denial of compensation under 38 U.S.C. § 1151 for 
urinary incontinence and sterility, accordingly, the appeal 
is dismissed.



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals



 

